Citation Nr: 1101098	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 10 percent 
prior to January 4, 2008, and in excess of 20 percent from 
January 4, 2008, for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and her daughter


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
inter alia, granted service connection and assigned a single 10 
percent rating for degenerative changes, cervical and lumbar 
spine, effective from June 1, 2004.  In a July 2006 decision, a 
Decision Review Officer assigned separate 10 percent ratings, 
effective June 1, 2004 for degenerative changes of the cervical 
and the lumbar spines.  

In January 2009, the Board remanded the case in order for the RO 
to make a formal finding addressing whether the Veteran had 
timely perfected her appeal.  In May 2010, the RO found that she 
had timely perfected her appeal.  Subsequently, in a November 
2010 rating decision, the RO, inter alia, granted increased 
ratings for the Veteran's service connected degenerative changes 
of the cervical and lumbar spine, and granted service connection 
for mitral valve prolapse.  The Veteran was informed of this 
decision and her appellate rights in a letter dated December 1, 
2010.  The Board notes that in a written statement dated November 
29, 2010, the Veteran indicated that she wished to "continue the 
mitral valve prolapse condition to the BVA."  As this statement 
was received prior to her notification of the grant of service 
connection by the RO, the Board cannot construe this statement as 
a notice of disagreement (NOD) with the initial rating of that 
disability.  The Veteran is hereby notified that if she wishes to 
appeal that rating she should file a NOD with the RO.  


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the 
appellant that she wished to withdraw her Substantive Appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, via written statement received by the 
Board in November 2010, has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


